Title: From George Washington to the Chickasaw Chiefs, 30 December 1790
From: Washington, George
To: Chickasaw Chiefs

 

Brothers!
[30 December 1790]

You have been informed that last Spring, I sent Major Doughty, one of the warriors of the United States, to brighten the Chain of friendship with the Chickasaw nation, and to assure them of the firm adherence of the United States to the treaty of Hopewell—You know the dis-aster which befell him by the Attack of some bad Indians on the Tenassee, who violated the white flag of peace.
Brothers!
I now repeat to you my assurances respecting the treaty of Hopewell—that the United States will adhere thereto, and consider it as binding on them.
The United States do not want any of your lands—if any bad people tell you otherwise they deceive you, and are your enemies, and the enemies of the United States.
Mr Vigo, the bearer, will bring to you goods conformably to the treaty of Hopewell—and I shall take other measures early in the next year, to convince you of the further kindness of the United States. In the meantime hold fast the Chain of friendship, and do not beleive any evil reports against the justice and integrity of the United States. Given under my hand and the seal of the War Office of the United States, at Philadelphia, this 30th day of December 1790

Go: Washington

